Name: COMMISSION REGULATION (EC) No 887/95 of 21 April 1995 repealing Regulation (EC) No 734/95 suspending advance fixing of export refunds on certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  plant product;  foodstuff
 Date Published: nan

 No L 91 /28 | EN Official Journal of the European Communities 22. 4. 95 COMMISSION REGULATION (EC) No 887/95 of 21 April 1995 repealing Regulation (EC) No 734/95 suspending advance fixing of export refunds on certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty Whereas Commission Regulation (EC) No 734/95 (4) has suspended the advance fixing of the refund for durum wheat exported in the form of goods listed in Annex B to Regulation (EEC) No 1766/92 ; whereas, under present circumstances, suspension of advance fixing is no longer necessary ; whereas Regulation (EC) No 734/95 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular the third subparagraph of Article 17 (4) thereof, Having regard to Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods no covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (2), as last amended by Regulation (EC) No 482/95 (3), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 5 (3) of Regulation (EC) No 1222/94 makes provision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 734/95 is hereby repealed. Article 2 This Regulation shall enter into force on 24 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1995. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 136, 31 . 5. 1994, p. 5 . (3) OJ No L 49, 4 . 3 . 1995, p. 32. (4) OJ No L 73, 1 . 4 . 1995, p. 62.